DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-16 are allowed.
REASONS FOR ALLOWANCE
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Russell (US ‘668) discloses a robotic packaging system including a robot arm (103) having an end effector (301) which includes a vacuum suction device for feeding both a packaging box and the products (105) to be loaded into the box.  The products arrive in a tote (401) on a conveyor system (107).  The boxes are provided from a box forming device or is pre-formed.  There is a packaging platform (109) where the box is positioned by the robot arm as well as guard panels to protect personnel.  See figures 19 and 20 for workflow and process steps of the robotic packaging system.
Tsutsumi et al. (US ‘716) discloses a robot which has an end effector 15 including a vacuum suction device for picking up boxes and a gripper for picking up items (figures 6A and 10B).
Shen et al. (US ‘026) discloses an electronic production system including an electronic part loading device feeding parts to a robot which in turn positions the parts in a container.
Prahm et al. (US ‘129) discloses a packaging machine including a robot (16) for handling boxes and a robot (15) for handling packages to be loaded in the boxes. 
Hirata et al. (US ‘151) discloses a robot for feeding containers and a robot for filling the containers.
Butterworth (US ‘960) discloses a packaging device including a suction gripper for feeding cartons from a stack and a suction device for gripper eggs to be placed in the cartons.
Nagahiro et al. (WO ‘905) discloses a packaging system including a robot for supplying parts from a stack.
Dai et al. (WO ‘924) discloses a system for assembling connectors including robots for feeding an assembling.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1: the subject matter of the electronic product packaging system is allowable over the prior art because of the arrangement of the combination of structural limitations set forth in the claim and their functional relationship to one another. 
The prior art discloses and suggests each of the limitations set forth in independent claim 1.  Nonetheless claim 1 is allowable over the prior art because the prior art fails to teach or suggest the combination of limitations set forth in the claim.

Modification of the Russell packaging system would require substituting or combining numerous features of the prior art in order to arrive at the subject matter of claim 1 in a manner that would not be readily apparent to a skilled artisan absent applicant’s own disclosure.
Also, a modification of the Russell packaging system would result in a change of operation of the system.  If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious. In re Ratti, 270 F.2d 810, 813, 123 USPQ 349, 352 (CCPA 1959).
While features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus obviousness would not be proper.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 


/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        7 December 2021